Lude ling, C. J.
This is an appeal from a judgment probating the last will and testament of Richard King, deceased, and confirming the appointment of W. H. Hough as executor of the will.
The appellants were not parties to. the proceedings in the District Court until after the rendition of the judgment. They allege that they are the heirs at law of the deceased, that the judgment of the District Court is prejudicial to them, and they prayed for an appeal, which was granted.
The appellee has denied in this court that the appellants are the heirs of Richard King. This court has only appellate jurisdiction and cannot try the issue thus presented. Article seventy-four of the Constitution of 1863. The case must be remanded.
It is therefore ordered, adjudged and decreed that the case be remanded to the parish court of the parish of Caldwell with direction to the judge to inquire into the right of the appellants to appeal.